                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

      JENNIFER GIERER,                        )
                                              )
                     Plaintiff,               )
                                              )
      v.                                      )            No. 4:17CV2624 HEA
                                              )
                                              )
      REHAB MEDICAL, INC,                     )
                                              )
                      Defendant.              )

                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion for Summary

Judgment, [Doc. No. 10]. Plaintiff opposes the Motion. For the reasons set forth

below, the Motion will be granted.

       Plaintiff, a former sales representative for Rehab Medical, filed this action

against her former employer alleging wrongful discharge in violation of public

policy, (Count I), violation of the Missouri Sales Commission Statute, § 407.913,

(Count II) and Unjust Enrichment (Count III).

                                  Facts and Background

The undisputed material facts are set forth below.

      Defendant Rehab Medical is a supplier of various electric-motorized

wheelchairs. Plaintiff alleges she was subject to retaliation after expressing concern
regarding Rehab Medical’s alleged falsification of documents to the Medicare

federal health insurance program.

      Rehab Medical is a provider of medical mobility equipment, including

complex wheelchairs. Rehab Medical operates in a number of different states,

including Missouri. Equipment sold by Rehab Medical is at times covered by

private insurance, but a large part of equipment sold by Rehab Medical is

authorized and paid for by Medicare. Rehab Medical’s sales representatives obtain

customer referrals from area medical professionals, and assist customers through

the process of determining the appropriate equipment they need depending upon

their level of physical mobility.

      Medicare and Medicaid have very specific guidelines that Rehab Medical

must follow in order for a customer’s wheelchair to be reimbursed such that the

customer may receive the wheelchair and Rehab Medical will receive payment.

The guidelines require that paperwork is submitted for reimbursement within a

specific amount of time, and meets specific requirements as to the type of

information that must support the request. During the term of Plaintiff’s

employment, all final paperwork was to be faxed by the medical office and is not

submitted directly by the sales representatives.

      A sales representative’s coordination of services includes conducting a

preliminary customer assessment by interviewing the customer; arranging and


                                          2
obtaining the required prescriptions for the customer’s physical therapy and/or

occupational therapy evaluation; obtaining product recommendation letters;

obtaining a face-to-face appointment with the treating physician; gathering and

submit quotes; coordinating an evaluation with an ATP, if necessary; completing

all internal and external paperwork; and coordinating final approval by obtaining

the physician’s signature on the order prescription.

      Once all necessary documentation is obtained by the sales representative, the

documentation is sent to Rehab Medical’s internal review team, which audits the

documentation to ensure all documentation has been submitted, and the

documentation is not deficient in any manner. If the documentation is not complete

or is otherwise deficient, the file is sent back to the sales representative to cure any

errors or deficiencies by obtaining the necessary information from the medical

personnel involved in the mobility evaluation, all while adhering to accepted

Medicare recordkeeping principles. Plaintiff avers that deficiencies in the

documentation are often corrected by Rehab Medical staff fraudulently changing

dates and altering medical records, without involvement of any medical personnel.

      During the relevant time period, upon receipt of a completed file, the file

was reviewed internally to ensure it complied with the applicable guidelines. If so,

the equipment was delivered to the customer and then billed through the applicable

insurance. At times, the internal review team would deny a claim for lack of


                                           3
information or documentation errors. The file was then sent back to the sales

representative to cure any additional deficiencies, if possible, including if there is

sufficient time before Medicare, for example, requires that the process is started

from the beginning, if applicable.

      Typically, a customer’s product is delivered to the customer within 120 days

from the date of the customer’s face to face encounter with the prescribing

physician. Rehab Medical is paid by Medicare, via electronic transfer remittance,

within approximately 30 to 60 days of authorization.

      Rehab Medical’s standard equipment is often sold on a rent to own basis

such that Rehab Medical receives payment on a month to month basis, for a total

of 13 months. As a result, while some mobility devices may be sold and delivered

in January of a particular year, Rehab Medical may not receive full payment for the

equipment until sometime in the spring of the following calendar year, depending

upon whether the customer continues using the equipment and Medicare continues

paying for it. Other claims are paid in full shortly after submission and approval by

the insurer or public health program.

      Sales representatives are paid a base salary, and eligible for commission.

Sales representatives are only paid on actual revenue received for a particular sale

during their employment. Medicare and private pay insurance companies have set

reimbursable amounts for equipment. Accordingly, the list price and quoted price


                                           4
of an ordered product is immaterial to the commission calculation because the

calculation is solely based on actual revenue received. Plaintiff believes the

product’s price is material to the commission calculation as described by the clear

terms of the offer letter.

       Rehab Medical hired Plaintiff effective October 13, 2013 in the position of

Sales Representative, in St. Louis, Missouri. During her employment Plaintiff only

worked with customers in the St. Louis metropolitan area and parts of Southern

Illinois. Plaintiff’s job duties included assisting customers in finding equipment

that best meets their individual needs and acting as a liaison between Rehab

Medical, the customer, referral sources, and insurance companies. As part of her

job, she also made sales calls, solicited orders and presenting educational materials

to referral sources. Plaintiff never performed any duties other than duties of the

Sales Representative position for which she was hired.

       Plaintiff received training from her direct supervisor Jenna Domeck.

       Plaintiff has acknowledged receipt of Rehab Medical’s Employee

Handbook. Ms. Accardi testified that the Handbook is available online for the

employees to review. The Handbook includes a Complaint Procedure addressing

“Reporting an Incident of Harassment, Discrimination, or Retaliation.” The policy

provides that “Rehab Medical strongly urges the reporting of all incidents of

discrimination, harassment or retaliation, regardless of the offender’s identify or


                                          5
position. Individuals who believe they have experienced conduct that they believe

to be contrary to Rehab Medical’s policy or who have concerns about such matters

should file their complaints with their immediate supervisor. If the supervisor is

unavailable or an individual believes that it would be inappropriate to contact that

person, one should immediately contact the Human Resources Department.” The

policy further provides that “[e]mployees who have experienced conduct they

believe is contrary to this policy have an obligation to take advantage of this

complaint procedure.” The Employee Handbook also includes an Employee

Conduct policy which provides a non-exhaustive listing of “examples of

infractions of rules of conduct that may result in disciplinary action, up to and

including termination of employment.” The examples include “unsatisfactory

performance or conduct.”

      The Employee Handbook also includes a section discussing progressive

discipline and discipline other than immediate termination. It provides that “Rehab

Medical may use progressive discipline at its discretion,” which may involve any

of “four steps – verbal warning, written warning, final warning (can include

suspension without pay), or termination of employment – depending on the

severity of the problem and the number of occurrences.” The discipline policy is

clear that “[t]here may be circumstances when one or more steps are bypassed.”

The Employee Handbook further provides that “[i]f an employee does not meet


                                          6
[standards of work performance], Rehab Medical may, under appropriate

circumstances, take corrective action, other than immediate dismissal,” including

by at times utilizing a Performance Improvement Plan.

      Rehab Medical and Plaintiff entered into an offer letter agreement

(“Agreement”) on September 26, 2013. Both Rehab Medical and Plaintiff signed

the Agreement. The Agreement provides “[b]y signing this letter, you agree to the

offer and terms of employment as stated herein and agree that no other written or

oral promises or representations have been made.” The document further provides

that Plaintiff’s annual salary upon hire was $36,000. Plaintiff was also entitled to

“8 % [c]ommission on monthly sales receipt during term of employment.”

      During Plaintiff’s employment, commission on revenue received in a

particular month, and attributable to the work of a particular sales representative,

was paid the following month and included on the regular paycheck issued that

following month, which was the 20th calendar day of said month.

      Plaintiff further realized during her employment that none of her

commissions were paid until Rehab Medical received full satisfaction.

      Doug Deck, Rehab Medical Chief Financial Officer, provided Plaintiff with

her monthly commission reports. Keith Hawkins provided Plaintiff with monthly

sales reports.




                                          7
      During her employment, Plaintiff never disputed or objected to Keith

Hawking to the accuracy of any commissions due and paid. During her

employment, Plaintiff never disputed or objected to Keith Hawkins to the timing of

when commissions were paid.

      For the pay period of October 1 through October 14, 2013, Plaintiff earned

$240.72, after taxes and other deductions, and received said wages via direct

deposit. For the pay period of October 16 through October 31, 2013 Plaintiff

received her regular salary of $1,500, which after taxes and other deductions

totaled $1,111.09. Plaintiff received her regular salary of $1,500 per pay period

from December 1 through June 30, 2016. Plaintiff received all salary she earned in

July 2014 prior to her termination on July 7, 2014.

      In addition, commissions Plaintiff earned each month were reflected on the

second paycheck she received each month during her employment.

      In January 2014, Plaintiff was paid $594.04 in commissions. In February

2014, Plaintiff was paid $13.18 in commissions. In March 2014, Plaintiff was paid

$288.76 in commissions. In April 2014, Plaintiff was paid $638.30 in

commissions. In May 2014, Plaintiff was paid $429.79 in commissions. In June

2014, Plaintiff was paid $889.07 in commissions.

      Plaintiff was also provided an advance against future commissions earned in

February, March, and April 2014. Ex. 10; Ex. 11, Doug Deck Email; Ex.3, pp.


                                          8
145-146, 165-166, 380-381. Specifically, Plaintiff received an advance each month

in an amount that, added to the commissions earned Plaintiff totaled $1,166.67.

Following a request by Plaintiff, Mr. Hawkins agreed to provide Plaintiff with the

advance in order to assist her financially until her commissions were at a higher

level such that Plaintiff would have a better income. The total advance against

future commissions that Plaintiff received from February through April 2014 was

$2,559.77.

        Even though Rehab Medical does not pay out commissions the same month

they are earned, when calculating her commission up to the date of her termination,

July 7, 2014, Rehab Medical accounted for payments on equipment sold by

Plaintiff and received in July 2014,. Plaintiff earned $347.55.

        The July commission payment totaling $347.55 was offset against the

remaining $2,559.77 advance amount Plaintiff owed to Rehab Medical for the

February through April 2014 advance she received.

        After applying Plaintiff’s last commission amount of $347.55 to her advance

payments, Plaintiff still owed Rehab Medical $2,212.22 that remains unpaid to this

date.

        After the termination of her employment, Plaintiff demanded that Rehab

Medical pay her commissions on a list of customers for sales she allegedly

completed prior to her departure. Many of the customers identified on Plaintiff’s


                                          9
Customer List never purchased equipment and Rehab Medical never received any

revenue. For each customer identified in Plaintiff’s Customer list for which a sale

was actually made, Rehab Medical received reimbursement (revenue) after

Plaintiff’s employment was terminated; Plaintiff received commissions on any

revenue received while she was still employed in accordance with Rehab

Medical’s policies.

      In accordance with the terms of the Agreement and Rehab Medical’s

standard practice, Plaintiff was not paid commissions on sales where revenue was

received by Rehab Medical after the termination of Plaintiff’s employment.

      As a condition of her employment, Plaintiff was required to meet a monthly

sales quota. Rehab Medical’s monthly sales quota consists of a point system where

each particular type of medical equipment which is delivered to a customer, that is,

approved for reimbursement, counts as a particular percentage towards the monthly

goal. Plaintiff, like all other sales representatives, started with a low quota at hire,

and the quota gradually increased. The gradual increase is designed to allow sales

representatives a period of time to acclimate to the sales process and their new job.

      Under the quota system, each piece of equipment has a point value wherein

the more expensive and complex products have a higher points value than less

expensive products. By way of example, a complex chair has a higher point value

than a chair cushion. Each sales representative is provided a numerical monthly


                                            10
quota. Monthly quota points are earned only after delivery of a product. Defendant

contends that points were given when the product could be billed; Plaintiff

contends that delivery was the sole criteria for assessing points.

      Plaintiff, like other sales representatives, received credit for a particular

piece of equipment sold when it actually delivered to the customer, after being

approved for reimbursement by Medicare, and thus sale to the customer by Rehab

Medical. Plaintiff claims she was never advised that receipt of payment impacted

her receipt of quota points.

      During Plaintiff’s employment, Plaintiff was required, like all other sales

people in the company, to provide weekly sales reports.

      In November 2013, Plaintiff’s first full month of employment, her quota was

only one point. Plaintiff earned 2.78 points. Only 0.53 of the points were actually

earned by Plaintiff. The remainder was transferred to Plaintiff to finalize work

done by a departed employee and Ms. Domeck.

      In December 2013, Plaintiff’s quota was two points. Plaintiff earned 1.93

points. Plaintiff was ranked 43 of 45 sales representatives employed by Rehab

Medical with respect to sales and quota points earned in December 2013.

      In January 2014, Plaintiff’s quota was four points. According to Defendant,

Plaintiff earned 0.5 points; according to Plaintiff, she earned one point. Plaintiff




                                          11
was ranked 43 of 46 sales representatives employed by Rehab Medical with

respect to sales and quota points earned in January 2014.

      In February 2014, Plaintiff’s quota was six points. According to Defendant,

Plaintiff earned 2.4 points; according to Plaintiff, she earned 3.1 points. Plaintiff

was ranked 37 of 43 sales representatives employed by Rehab Medical with

respect to sales and quota points earned in February 2014.

      Plaintiff’s quota for March 2014 was increased to the standard rate of eight

points. In March, Plaintiff earned 1.25 points. Plaintiff was ranked last 43 of 43

sales representatives employed by Rehab Medical with respect to sales and quota

points earned in March 2014.

      Plaintiff’s quota for April 2014 was eight points. Although still below quota,

April of 2014 was Plaintiff best sales performance month during her entire

employment wherein she earned 7.6 points. Plaintiff was ranked 20 out of 44 sales

representatives employed by Rehab Medical with respect to sales and quota points

earned in April 2014.

      Plaintiff’s quota for May 2014 was eight points. In May, Plaintiff earned 3.1

points. Plaintiff was ranked 45 out of 48 sales representatives employed by Rehab

Medical with respect to sales and quota points earned in May, 2014.

      During her employment, Plaintiff’s direct supervisor was Jenna Domeck,

Regional Sales Manager. Jenna Domeck reported to Keith Hawkins, Director of


                                           12
Sales. During Plaintiff’s employment, Keith Hawkins was the individual who had

authority to discipline Plaintiff and other sales representatives. Keith Hawkins

works out of Rehab Medical’s Louisville, Kentucky office.

      Jenna Domeck was not responsible for or in charge of formally disciplining

employees, nor did she have authority to issue written discipline.

      Each month Doug Deck as a standard business practice provided all sales

personnel with monthly sales/commission reports that detailed the revenue

received on accounts and corresponding commission earned; and a ranking of all

sales personnel. Plaintiff avers that she received only monthly Commission

Reports from Doug Deck. Plaintiff never disputed or objected to the accuracy of

her sales and corresponding earned quota points to Kevin Hawkins.

      Plaintiff was instructed that she had to improve her sales including in writing

via email. The email was dated April 2, 2014.

      As a result of Plaintiff’s failure to meet her quota for six out of the seven

months she was employed with Rehab Medical, especially considering how far

below the quota Plaintiff was most of the months of her employment, Keith

Hawkins believed that Plaintiff’s performance justified termination of

employment. However, Mr. Hawkins decided to give Plaintiff one final chance to

improve her performance. Accordingly, in lieu of termination, Plaintiff was placed

on a Performance Improvement Plan (“PIP”).


                                          13
      On June 5, 2014, Plaintiff was notified and acknowledged receipt and

obligation to comply with the PIP. The PIP provided that Plaintiff was required to

meet at least 70 percent of her total monthly quota for the months of June, July and

August 2014. Pursuant to the PIP, if Plaintiff’s total points for the single month of

June, July or August were less than 4 points (less than 50 percent of the total 8

points quota), Plaintiff’s employment could be terminated.

      For the month of June, Plaintiff earned 3 total points. Plaintiff was ranked 40

out of 43 sales representatives employed by Rehab Medical with respect to sales

and quota points earned in June 2014.

      Plaintiff argues that she was not given credit for all of her sales because the

St. Louis location ran out of inventory, a situation outside her control.

      Given Plaintiff’s well-established history of poor sales performance and her

inability to meet a greatly reduced quota number Keith Hawkins made the decision

to terminate Plaintiff’s employment effective July 7, 2014.

      Plaintiff has no personal independent knowledge regarding who made the

decision to terminate her employment.

      Plaintiff alleges that Ms. Domeck directed her to fill in certain medical

codes, ICD-9 codes, on mobility evaluation related forms. A Mobility Evaluation

is Rehab Medical’s internal form used by a sales representative during the initial

screening process of a prospective customer to determine if the customer may be


                                          14
qualified for a piece of mobility equipment. Plaintiff refused because she believed

only medical professionals were allowed to fill in the codes along with the medical

information, and did not fill in the codes during her employment. She testified that

“nobody said a word” about her not filling in the codes and refusing to fill in the

codes. Plaintiff never complained to anyone about being directed to fill out the

ICD-9 codes.

      Plaintiff’s supervisor, Jenna Domeck, testified consistently with Plaintiff

insofar she testified that Plaintiff explained to her that she was uncomfortable with

ICD-9 codes and was told she no longer had to write them down. Domeck told

Plaintiff she did not have to write down ICD-9 codes if she did not want to.

Plaintiff also alleges that Ms. Domeck told her to show another sales representative

how to write a template letters for doctors to use and directed her to create

templates. Plaintiff alleges she was instructed to coach medical personnel

regarding how to fill out mobility evaluations to ensure they would meet Medicare

approval standards. Plaintiff did not complain to anyone about any of these

instructions.

      Plaintiff denies this statement as unsupported by the offered citations.

Plaintiff testified that she was instructed to invent and type attestation letters and

ask doctors to sign them. Plaintiff testified that Ms. Domeck sent her sample

attestation letters but needed to send them to Plaintiff’s personal email account.


                                           15
Ms. Domeck instructed Plaintiff to create a template at a doctor’s office that would

enable a doctor to simply check boxes rather than go through the analysis that

Medicare and Medicaid require. Plaintiff testified that Ms. Domeck instructed

Plaintiff to coach nurses to open and change the doctor’s chart notes to include

language that would permit a sale to go forward. Plaintiff testified that she

continually complained to Ms. Domeck, her direct manager, that the described

activities were illegal and that Plaintiff refused to participate in such conduct.

      Plaintiff testified that on one occasion she asked another employee, Jared

Rankin, an employee from another state who was visiting the St. Louis office in

approximately February 2014, regarding how certain tasks should be completed

because Plaintiff thought she was instructed improperly on those tasks. In

addition, she alleges that she informed Jared Rankin of the alleged practice of “up-

selling” a complex chair. Plaintiff never spoke with Mr. Rankin again.

      Plaintiff testified that Jared Rankin was the ATP Manager, not just an

employee. Plaintiff testified that she was being instructed to do things that were

against the law, including pushing the sale of a complex chair based on what

condition the patient might be in over the next five years. Plaintiff also testified

that Brian Bennett, an ATP from Kansas City said he would write a template for all

of Plaintiff’s medical centers and Plaintiff told him that was not permitted; Plaintiff

testified she discussed the situation with Jenna Domeck afterward. Plaintiff


                                           16
testified that Ms. Domeck would create her own ATP report although she was not

RESNA certified and was not qualified to do so. Plaintiff testified that Ms.

Domeck saw no distinction between a patient who had a disease but could still

walk, like Michael J. Fox, and a person who was completely unable to be mobile

due to the progression of a disease. Plaintiff testified that she was a party to

various email communications between Ms. Domeck and various ATPs wherein

Ms. Domeck pushed to upsell complex wheelchairs, even when the patient had

Alzheimer’s disease and the ATP determined the complex chair would be unsafe

for the patient to operate.

      Mr. Rankin has no recollection of the alleged conversation. By way of

context, Mr. Rankin had very little interaction with Plaintiff. During Plaintiff’s

entire employment, Mr. Rankin was in the St. Louis office for only a day and a half

to interview ATP candidates and to oversee a vendor training program. Mr.

Rankin testified that had Plaintiff actually informed him of an illegal practice he

would have immediately brought the issue to compliance. Mr. Rankin made no

such report to compliance because he was never placed on notice of such a claim.

      Rehab Medical requires that records be faxed directly from the doctor’s

office as that eliminates the chance that any employee may lose or be tempted to

tamper with the records to make them comply with Medicare guidelines. Plaintiff

alleges that she reported this behavior to Ms. Domeck and Patrick Bland, St. Louis


                                          17
Office Manager. She also told Mr. Ross, “Hey man, not cool.” Mr. Hawkins is

not aware of this alleged conduct or any report of this conduct by Plaintiff at any

time. Plaintiff did not report this conduct to Mr. Hawkins.

      Plaintiff alleges that another employee, Stephanie Adair, directed her in

writing to instruct a doctor to lie about the date of a patient visit, again, in order to

meet Medicare’s reimbursement requirements. Plaintiff did not report Ms. Adair’s

conduct to anyone. Plaintiff testified that Stephanie Adair, a member of the

Medicare Review Team, directed Plaintiff to have the doctor change the date of a

face-to-face visit with a patient, after which Plaintiff advised Ms. Adair that doing

so would constitute Fraud. Ms. Domeck was aware of the illegal directive, as she

was copied on Ms. Adair’s message to Plaintiff. Plaintiff further states that she

was placed on a PIP on the same date and hours after she received the written

directive from Ms. Adair and advised Ms. Adair that her directive encouraged the

commission of fraud.

      Plaintiff testified that she did not complain to anyone regarding Ms. Domeck

directing her to fill in the ICD-9 codes or directing her to create templates or show

another employee how to write a template.

      Plaintiff alleges that Ms. Curran told her that her supervisor, Derrick Bass,

instructed her to engage in various improper activities in order to ensure that sales




                                            18
submissions would comply with Medicare guidelines so that the equipment would

be approved for sale and reimbursement.

      Plaintiff did not notify anyone at Rehab Medical regarding Ms. Curran’s

allegations that Mr. Bass was instructing her to engage in fraudulent conduct.

      Plaintiff did not notify Keith Hawkins of any of the alleged improper or

fraudulent behavior. No other employees, including Ms. Domeck or Mr. Rankin

reported to Mr. Hawkins that Plaintiff had any concerns regarding Rehab

Medical’s alleged illegal practices. Mr. Hawkins had no knowledge of Plaintiff

raising any concerns pertaining to alleged improper or fraudulent behavior during

Plaintiff’s term of employment.

                          Summary Judgment Standard

      The Court may grant a motion for summary judgment if the movant shows

that there is no genuine dispute as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). The substantive law determines which facts are

critical and which are irrelevant. Only disputes over facts that might affect the

outcome will properly preclude summary judgment. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). Summary judgment is not proper if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party. Id.




                                          19
       A moving party always bears the burden of informing the Court of the basis

of its motion. Celotex, 477 U.S. at 323. Once the moving party discharges this

burden, the nonmoving party must set forth specific facts demonstrating that there

is a dispute as to a genuine issue of material fact, not the mere existence of some

alleged factual dispute. Anderson, 477 U.S. at 247. The nonmoving party may not

rest upon mere allegations or denials of its pleadings. Anderson, 477 U.S. at 256.

       In passing on a motion for summary judgment, the Court must view the facts

in the light most favorable to the nonmoving party, and all justifiable inferences

are to be drawn in its favor. Anderson, 477 U.S. at 255. The Court’s function is

not to weigh the evidence but to determine whether there is a genuine issue for

trial. Id. at 249.

       Summary judgment is appropriate when, viewing the facts and inferences in

the light most favorable to the nonmoving party, the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a

matter of law.

       In order to survive a motion for summary judgment, “the nonmoving party

must substantiate his allegations with sufficient probative evidence [that] would

permit a finding in [his] favor based on more than mere speculation, conjecture, or

fantasy.” Barber v. C1 Truck Driver Training, LLC, 656 F.3d 782, 801 (8th Cir.


                                          20
2011) (quoting Putman v. Unity Health Sys., 348 F.3d 732, 733–34 (8th Cir. 2003))

(internal quotation omitted).

                                     Discussion

Wrongful Termination

      Plaintiff’s wrongful termination count is based on her claim that her

employment was terminated because she refused to falsify documents, and voiced

her concerns about manipulated and altered documentation. Plaintiff claims that

the termination of her employment was wrongful in violation of the Missouri

Public Policy exception to her “at will” employment.

      The public policy exception to the at-will employment rule is very narrowly

drawn, and “[i]t is well-settled that public policy is not found in the varying

personal opinions and whims of judges or courts, charged with the interpretation

and declaration of the established law, as to what they themselves believe to be the

demands or interests of the public.” Margiotta, 315 S.W.3d at 346 (internal

quotations and citation omitted). Rather, “a wrongful discharge action must be

based on a constitutional provision, a statute, a regulation based on a statute or a

rule promulgated by a governmental body.” Id. (citation omitted). “Absent such

explicit authority, the wrongful discharge action fails as a matter of law.” Id.

      “Subject to these parameters, Missouri’s public-policy exception protects an

employee who reports legal violations or wrongdoing to superiors or third parties


                                          21
(‘whistleblowing’)”, and an employee terminated for this reason has a common-

law tort action for wrongful discharge. Yerra v. Mercy Clinic Springfield

Communities, 536 S.W.3d 348, 351 (Mo. App. 2017) (citations omitted). To

establish such a claim, “a whistleblower plaintiff must demonstrate that: (1) she

reported serious misconduct that constituted a violation of the law and of well-

established and clearly-mandated public policy; (2) her employer discharged her;

and (3) her report causally contributed to the discharge.” Id. (citation omitted). See

also Keveney v. Missouri Military Academy, 304 S.W.3d 98, 103 (Mo. banc 2010).


      Plaintiff’s cause of action fails because there is no evidence in the record

that her alleged whistleblowing causally contributed to her discharge.


      The record is replete with evidence of plaintiff’s poor sales performance.

From November 2013 through June 2014, she never met her sales quota. Plaintiff

was consistently ranked at the bottom of all sales representatives company-wide

based on sales performance. For example, in December 2013, she was ranked 43 of

45 sales representatives; in January 2014, she was ranked 43 of 46; in February

2014, she was ranked 37 of 43; in March 2014, she was ranked last, 43 of 43.

      In April 2014, plaintiff performed at her best, but still fell short of the 8

quota points, earning 7.6 quota points. Plaintiff was ranked 20 out of 44 sales




                                          22
representatives for April 2014. In May 2014, she dropped considerably, earning

only 3.l of her 8 quota points and ranking 45 out of 48 sales representatives.

      On June 5, 2014, Mr. Hawkins put plaintiff on a performance improvement

plan. He stated that her performance was below company standards and

expectation. The performance improvement plan required her to achieve 70 percent

of quota for June, July, and August 2014. It specified that “if in any single month

your points are below 4, the company reserves the right to terminate your

employment at the conclusion of that month.”

      For the month of June, plaintiff earned 3 quota points and was ranked 40 out

of 43 sales representatives. Mr. Hawkins testified, “Given plaintiff’s well-

established history of poor sales performance and her inability to meet a greatly

reduced quota number I made the decision to terminate plaintiff’s employment

effective July 7, 2017.” Mr. Hawkins further testified by affidavit that he had no

knowledge plaintiff had any concerns regarding Rehab Medical’s practices, and no

knowledge of plaintiff raising any concerns during her employment regarding

improper or fraudulent behavior.

      Plaintiff blames her failure to meet quota in June 2014 on a lack of

inventory, however, she has submitted no evidence that any sales were pending but

undelivered because of a lack of inventory in June. Regardless, she had failed to




                                         23
meet her quota for the six months prior to June 2014, and had already been given a

written warning in April 2014.

      Rehab Medical has a well-documented history of plaintiff’s poor

performance. Except for her first month of employment, she never met her sales

quota. In April 2014, prior to much of the alleged protected activity, Mr. Hawkins

had alerted plaintiff to her unsatisfactory sales performance and her need to

increase sales. Viewing all the evidence in the light most favorable to plaintiff, and

giving her the benefit of all inferences, including assuming she has met the first

two prongs of her wrongful discharge claim, the Court finds plaintiff cannot show

that her protected activity causally contributed to her discharge. For this reason,

the Court will grant defendant summary judgment on plaintiff’s claim for wrongful

discharge, (Count I).

Missouri Statutory Claim for Unpaid Commissions Due

      Count II of Plaintiff’s Petition is a claim for commissions allegedly unpaid.

Plaintiff argues that she is entitled to commissions on moneys received by

Defendant after her employment was terminated, but which were based on sales

she made during her employment. Plaintiff relies on the Missouri Commission

Sales Act (“MCSA”)

      The MCSA governs the obligation for and payment of sales commissions in

the State of Missouri, “focus[ing] on the timely payment of sales commissions


                                          24
earned by a sales representative under contract with a principal.” Lapponese v.

Carts of Colo., Inc., 422 S.W.3d 396, 401 (Mo. Ct. App. 2013).

      Any principal who fails to timely pay the sales representative commissions
      earned by such sales representative shall be liable to the sales representative
      in a civil action for the actual damages sustained by the sales representative
      and an additional amount as if the sales representative were still earning
      commissions calculated on an annualized pro rata basis from the date of
      termination to the date of payment.

Mo. Rev. Stat. § 407.913.

      The MCSA further details how and when the commissions become due.

      1. When a commission becomes due shall be determined in the following
         manner:

      (1) The written terms of the contract between the principal and sales
      representative shall control;

      (2) If there is no written contract, or if the terms of the written contract do
      not provide when the commission becomes due, or the terms are ambiguous
      or unclear, the commission shall be paid when the product or service is
      delivered and accepted by the purchaser or the principal receives satisfaction
      in full;

      (3) If neither subdivision (1) nor (2) of this subsection can be used to clearly
      ascertain when the commission becomes due, then the commission shall be
      due on the date the principal accepts the order and receives satisfaction in
      full, unless the custom and usage prevalent in this state for the parties'
      particular industry is different, in which event such custom and usage shall
      prevail.

      2. Nothing in sections 407.911 to 407.915 shall be construed to impair a
      sales representative from collecting commissions on products or services
      ordered prior to the termination of the contract between the principal and the
      sales representative but delivered and accepted by the purchaser after such
      termination.


                                          25
      3. When the contract between a sales representative and a principal is
      terminated, all commissions then due shall be paid within thirty days of such
      termination. Any and all commissions which become due after the date of
      such termination shall be paid within thirty days of becoming due.

Mo. Ann. Stat. § 407.912.

      The parties entered into a written agreement which set forth Plaintiff’s

entitlement to commissions. Plaintiff was to receive “8% commissions on monthly

sales receipts during the term of employment.” This language is clear and

unambiguous.


      “Where there is no ambiguity in the contract, the intent of the parties is to be
      gathered from it alone and the court will not resort to construction where the
      intent of the parties is expressed in clear and unambiguous language as there
      is nothing to construe.” Marshall v. Pyramid Development Corp., 855
      S.W.2d 403, 406 (Mo.App. W.D. 1993). “The words of a contract are to be
      given their plain, ordinary meaning, and ambiguity arises only where the
      terms are reasonably open to more than one meaning, or the meaning of the
      language used is uncertain.” Woods of Somerset, LLC v. Developers Surety
      and Indem. Co., 422 S.W.3d 330, 335 (Mo.App. W.D. 2013). “Ambiguity
      does not arise merely because the parties disagree over the meaning of a
      provision, and courts may not create ambiguity by distorting contractual
      language that may otherwise be reasonably interpreted.” Id.

Trustees of Clayton Terrace Subdivision v. 6 Clayton Terrace, LLC, 2018 WL

3028991, at *6 (Mo. Ct. App. June 19, 2018), reh'g and/or transfer denied (July

24, 2018).

      Plaintiff is only entitled to commissions on sales receipts received during

her employment. The Agreement does not include any language regarding sales

she “generated during her employment.” Plaintiff’s attempt to add this language to

                                         26
the parties’ agreement is of no avail. The Court is required, pursuant to the

MCSA, to apply the agreed upon terms set out by the parties. Plaintiff received

8% of monthly sales receipts during her employment. There is no dispute that

Plaintiff did indeed receive all commissions on sales Defendant received up to and

including July 7, 2014. Summary Judgment therefore is appropriate as to Count II.

Unjust Enrichment

      Plaintiff argues that she should recover commissions on sales receipts

Defendant received after the termination based on a theory of unjust enrichment.

Plaintiff’s claim is barred because of the parties’ agreement which unambiguously

detailed Plaintiff’s entitlement to commissions, i.e. Plaintiff was, by the terms of

the agreement, entitled to commissions on the sales for which Defendant received

payment during her employment.

      An unjust enrichment claim is “based upon an implied-in-law contract,” and

“is not actually a contract [but], instead ... an obligation to do justice where no

promise was ever made or intended.” Johnson v. Estate of McFarlin ex rel.

Lindstrom, 334 S.W.3d 469, 474 (Mo. Ct. App. 2010) (citations and quotations

omitted). A party asserting an unjust enrichment claim must establish that “(1) he

conferred a benefit on the defendant; (2) the defendant appreciated the benefit; and

(3) the defendant accepted and retained the benefit under inequitable and/or unjust




                                           27
circumstances.” R&R Land Dev., LLC v. Am. Freightways, Inc., 389 S.W.3d 234,

243 (Mo. Ct. App. 2012).

      An unjust enrichment claim, however, is barred if the parties entered into an

express agreement, and if that agreement contemplates the benefit allegedly

conferred by the plaintiff. In particular, “[i]f the plaintiff has entered into an

express contract for the very subject matter for which he seeks recovery, unjust

enrichment does not apply, for the plaintiff's rights are limited to the express terms

of the contract.” Howard v. Turnbull, 316 S.W.3d 431, 436 (Mo. Ct. App. 2010);

see also Al-Khaldiya Elec. & Elec. Equip. Co. v. Boeing Co., 571 F.3d 754, 759

(8th Cir. 2009) (recognizing that “[e]xpress terms of an unambiguous agreement

preclude quantum meruit and unjust enrichment claims”).

                                      Conclusion

      For the foregoing reasons, the Court will grant Defendant’s motion for

summary judgment.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s motion for summary




                                            28
judgment is GRANTED.

A separate Judgment will be entered this same date.

Dated this 30th day of September, 2018.




                               ___________________________________
                                  HENRY EDWARD AUTREY
                               UNITED STATES DISTRICT JUDGE




                                 29
